In re Riley, Mary; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. 91KA 2132; Parish of Tangipahoa, 21st Judicial District Court, Div. “E”, No. 51057.
Granted in part, denied in part.
The case is remanded to the court of appeal to address defense contentions that the evidence was insufficient to support conviction on the charged offense. See State v. Murphy, 542 So.2d 1373, 1375, n. 4 (La.1989); State v. Raymo, 419 So.2d 858, 861 (La.1982). That review should include consideration of whether the defense established by a preponderance of the evidence those mitigating factors which reduce the degree of homicide from murder to manslaughter. State ex rel. Lawrence v. Smith, 571 So.2d 133 (La.1990); State v. Lombard, 486 So.2d 106 (La.1986). Relief is denied in all other respects.
WATSON, J., not on panel.